Citation Nr: 9925901	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 1, 1992, 
for an award of dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION
The appellant is the widow of the veteran who had active 
military service from January 1954 to January 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision which 
found that the appellant was not entitled to an award of 
dependency and indemnity compensation benefits earlier than 
October 1, 1992.

This case was previously before the Board and in June 1997 
and in June 1998, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been developed.

2.  The veteran died in February 1991 as a result of 
carcinoma of the kidney, which was first manifested many 
years after service.

3.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus (60 percent disabling), 
defective vision (30 percent disabling), postoperative 
herniated nucleus pulposus (10 percent disabling), 
osteoarthritis of the cervical spine (10 percent disabling), 
and hearing loss (0 percent disabling); the combined 
disability rating was 80 percent.

4.  Carcinoma of the kidney was not caused by radiation 
exposure in service.

5.  There is no competent (medical) evidence tending to show 
that carcinoma of the kidney was caused by exposure to 
herbicides, including agent orange, in service.

6.  There is no competent (medical) evidence tending to show 
that carcinoma of the kidney was caused or aggravated by a 
service-connected disability.

7.  None of the service-connected disabilities had a material 
influence in accelerating the veteran's death, or so 
debilitated him or so impaired his health as to render him 
materially less capable of resisting the effects of the 
kidney cancer which was his primary cause of death.

8.  The effective date of the legislative act which provided 
a basis for the RO's grant of service connection for the 
cause of the veteran's death as a result of carcinoma of the 
kidney is October 1, 1992.


CONCLUSIONS OF LAW

1.  The kidney cancer which caused the veteran's death was 
not incurred in or aggravated by service, was not the result 
of a service-connected disability, may not be presumed to 
have been incurred in service (on the basis of disabling 
manifestations within the first year after service), may not 
be service-connected as a "radiogenic disease," may not be 
service-connected as a "disease specific to radiation-
exposed veterans" (prior to October 1, 1992), and may not be 
service-connected as a "disease associated with exposure to 
certain herbicide agents."  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309(a), 
(d)(as in effect prior to October 1, 1992) and (e), 3.310(a), 
3.311 (1998).

2.  Prior to October 1, 1992, no service-connected disability 
was a principal or contributory cause of the veteran's death.  
38 C.F.R. § 3.312 (1998).

3.  The criteria for assigning an effective date prior to 
October 1, 1992, for the award of DIC benefits are not met.  
38 U.S.C.A. §§ 5107, 5110(a), (g) (West 1991); 38 C.F.R. 
§§ 3.114, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in effect, that her award of 
dependency and indemnity compensation (DIC) should be 
retroactive to the day of the veteran's death, as she 
received no VA benefits for approximately 20 months following 
the veteran's death, although entitlement to such benefits, 
it is argued, was warranted.  In this regard, the appellant 
asserts that the law (Public Law 102-578), which established 
the basis for the RO's grant of service connection for the 
cause of the veteran's death, was unjust in not providing her 
a basis for earlier entitlement.

In reviewing the record, the Board observes, as a preliminary 
matter, that the veteran died as a result of carcinoma of the 
kidney with metastasis on February 2, 1991.  The appellant's 
application for dependency and indemnity compensation 
indicating that she was seeking service connection for the 
cause of the veteran's death was received in March 1991.  
During the veteran's lifetime, he claimed entitlement to 
service connection for a kidney condition secondary to 
exposure to Agent Orange.  This claim was deferred by the RO 
in January 1991.  He died prior to a final determination as 
to that claim.  The RO, however, pursuant to a claim 
submitted by the appellant following the veteran's death, in 
a rating decision dated in December 1994, denied the 
appellant entitlement to service connection for the cause of 
the veteran's death based on exposure to Agent Orange.  The 
appellant has not perfected an appeal as to this issue. 

In 1992, Congress enacted the Veterans' Radiation Exposure 
Act of 1992, Pub.L. No. 102-578, which established a 
presumption of service connection for urinary tract cancer 
due to exposure to ionizing radiation.  Based on this 
liberalizing legislative act, and the fact that the veteran 
had participated in atmospheric nuclear testing in service, 
the RO granted the appellant service connection for the cause 
of the veteran's death.  The RO assigned an effective date of 
October 1, 1992, which was the effective date of Pub.L. 
No. 102-578.

The appellant argues that the effective date for service 
connection for the cause of the veteran's death should be the 
date of the veteran's death, February 2, 1991.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g) (West 1991); See McCay v. Brown, 9 Vet. 
App. 183 (1996); affirmed 106 F.3d (Fed. Cir. 1997), 
Layman v. Brown, 5 Vet. App. 194 (1993).  Public Law 102-578, 
§ 2(a), states that the effective date of such legislation is 
October 1, 1992.  Accordingly, given the fact that both the 
effective date for the grant of entitlement to service 
connection for the cause of the veteran's death and Pub. L. 
No. 102-578 are the same, the appellant has already been 
assigned the earliest possible date for service connection 
for the cause of the veteran's death allowable by law based 
on the presumption, created by Pub.L. No. 102-578, that the 
veteran's kidney cancer was attributable to ionizing 
radiation exposure in service.

Notwithstanding the above, the appellant would be entitled to 
an effective date prior to October 1, 1992, for an award of 
DIC if she can show, without resort to Pub.L. No. 102-578, 
that the veteran's kidney cancer was related to service, or 
that his service-connected disabilities were a contributory 
cause of death.

Here, we note that in Combee v. Brown, 5 Vet. App. 248, 248-
62 (1993), the Court held that service connection may be 
warranted for a disease resulting from inservice exposure to 
ionizing radiation only as expressly provided in 38 U.S.C.A. 
§ 1112(c) (West 1991) or 38 C.F.R. § 3.311 (1996).  Each 
provides a separate and distinct framework for establishing 
service connection based on exposure to ionizing radiation in 
service.

38 U.S.C.A. § 1112(c) as implemented by 38 C.F.R. § 3.309(d), 
prior to October 1, 1992, did not provide a presumption of 
service connection for urinary tract (kidney) cancer.  
Accordingly, an effective date earlier than October 1, 1992 
for the cause of the veteran's death is not possible based on 
its provisions prior to the amendments enacted by Pub.L. 
No. 102-578.  Again, we emphasize that the effective date 
cannot be earlier than the effective date of the act.  
38 C.F.R. § 3.114(a).

However, 38 C.F.R. § 3.311 may provide a basis for 
establishing an effective date prior to October 1, 1992, for 
the cause of the veteran's death if it can be determined that 
the veteran was exposed to radiation in service and that his 
kidney cancer, a radiogenic disease, was manifested five or 
more years after his exposure.  A determination of service 
connection under 38 C.F.R. § 3.311 is made by considering the 
likelihood that the level of the veteran's radiation exposure 
in service or radiation dose induced the radiogenic disease.  
One of the key factors, therefore, is the level of radiation 
exposure or radiation dose.  See 38 C.F.R. § 3.311.

When a veteran was exposed to ionizing radiation as a result 
of participation in atmospheric testing of nuclear weapons in 
service, as the RO has determined the veteran was in this 
case, and he subsequently developed within the time period 
specified one of the diseases identified in the regulation as 
radiogenic diseases, then an assessment will be made as to 
the size and the nature of the radiation dose(s) and the case 
will be referred for further consideration to the VA Under 
Secretary for Benefits who may request an advisory opinion 
from the VA Under Secretary for Health.  38 C.F.R. 
§ 3.311(c).  In accordance with 38 C.F.R. § 3.311(a), the VA, 
in view of the veteran's participation in Operation 
Hardtack I, obtained a dose estimate from the Defense Nuclear 
Agency.  On the basis of this dose estimate, the VA Director 
of Compensation and Pension Service, citing a medical opinion 
from VA's Undersecretary for Health, concluded that there was 
no reasonable possibility that the veteran's kidney cancer 
was attributable to his exposure to ionizing radiation in 
service.  No medical opinion has been offered to rebut this 
opinion.  Accordingly, there is no basis (apart from the 
statutory presumption effective October 1,. 1992) for a 
finding that the veteran's kidney cancer was related to 
radiation exposure in service.

At the time of death, the veteran had established service 
connection for diabetes mellitus, rated 60 percent disabling; 
defective vision, rated 30 percent disabling, a low back 
disorder, rated 10 percent disabling, a cervical spine 
disorder, rated 10 percent disabling and defective hearing, 
rated noncompensably disabling.  The combined rating was 80 
percent.  None of these disabilities have been objectively 
shown to have had any causal relationship and/or material 
influence to the events causing the veteran's death.  The 
death certificate listed diabetes mellitus, hypertension, and 
degenerative arthritis as significant conditions contributing 
to death but not resulting in the underlying cause.  A VA 
physician was asked to review the records and determine 
whether the veteran's service-connected disabilities were 
contributing factors in the veteran's death.  The opinions, 
in August 1997 and July 1998, were that the kidney cancer and 
its complications were the cause of death and that the 
diabetes had no bearing on, and did not accelerate, death.  
The Board finds that these opinions outweigh any implication 
by the death certificate that service-connected disabilities 
were contributory causes of death within the meaning of 
38 C.F.R. § 3.312.

Therefore, in light of the above, and in the absence of any 
credible evidence, scientific or medical, suggesting a 
contrary view, the Board finds no alternative basis in the 
record for an assignment of an effective date earlier than 
October 1, 1992, for the award of DIC.


ORDER

An effective date prior to October 1, 1992, for an award of 
dependency and indemnity compensation is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

